Title: To Thomas Jefferson from Martha Jefferson Randolph, 29 October 1802
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Dear Papa
            October 29. [1802]
          
          We recieved your letter and are preparing with all speed to obey its summons, by next friday I hope we shall be able to fix a day, and probably the shortest time in which the horses can be sent after recieving our letter will determine it. tho as yet it is not entirely certain that we can get off so soon. will you be so good as to send orders to the milliner Mde Pick I believe her name is, thro Mrs Madison who very obligingly offered to execute any little commission for us, to send to Philadelphia for 2 wigs of the colour of the hair enclosed and of the most fashionable shapes, that they may be at Washington when we arrive they are universally worn and will relieve us as to the necessity of dressing our own hair a business in which neither of us are adepts I believe Mde. Pick is in the habit of doing those things when desired and they can be procured in a short time from Philadelphia where she corresponds much handsomer and cheaper than elsewhere. adieu Dearest Father Maria is with in good health and Spirits believe me with tender affection
          yours
          
            M. Randolph
          
        